Citation Nr: 1647883	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945 and from April 1952 to December 1968.  He died in November 2009, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal, however, is retained by the RO in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the Board's March 2015 remand asked the AOJ to, with any assistance necessary from the appellant, "associate with the file the records of the Veteran's treatment by Dr. Christopher Wommack," as well as "the records of any treatment of the Veteran at the Nursing Home at which he resided after 2008."  March 2015 Board Remand at p. 3 (first directive).  

However, notwithstanding the fact that the Board indicated that Dr. Wommack. "treated the Veteran from 2000 to 2008, when he entered a nursing home," the AOJ only made a request to the appellant to provide "records of treatment your husband from Dr. Christopher Wommack when he was residing at the nursing home after 2008."  See July 2015 letter to the appellant (emphasis added).  Moreover, the request did not ask the appellant for assistance in obtaining records of any treatment at the Bill Nichols State Veterans Home.  It is not surprising, therefore, that the appellant responded negatively to the request, stating the following:

I received your letter dated 7/31/15 asking for treatment records from Dr. Christopher Wommack.  Once my husband was admitted to Bill Nichols State Veterans Home, he was no longer seen by Dr. Wommack. 

See September 2015 statement of appellant.  

In order to comply with the Board's previous remand, the case must be returned to the AOJ so that the appellant can be asked to provide her consent and authorization for VA to obtain both private treatment records from Dr. Wommack prior to the Veteran's admission to the nursing home and any subsequent records for treatment the Veteran may have received at the Bill Nichols State Veterans Home.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any assistance necessary from the appellant, associate with the file records of the Veteran's treatment by Dr. Wommack prior to the Veteran's admission to a nursing home in 2008.  

2.  With any assistance necessary from the appellant, associate with the file records of any treatment of the Veteran at the Bill Nichols State Veterans Home.

3.  Conduct any additional development as may become indicated from a review of the additional records obtained, including seeking an addendum medical opinion addressing whether a service-connected disability caused the Veteran's "failure to thrive," and, if so, whether this "failure to thrive" substantially and materially contributed to the Veteran's death.

4.  Thereafter, the claim should be readjudicated and if it remains denied, the appellant and her representative should be provided a supplemental statement of the case, and the case returned to the Board pursuant to applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

